DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
Response to Amendment
Applicant’s amendments to claims 1, 3, 5, 8, 10, 15, 17, and 19 filed on 07/05/2022 have been acknowledged by the examiner. 
Claims 1-20 are currently pending and are under examination. 
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
Applicant’s argument regarding independent claims 8 and 15: The cited references tail to teach or suggest at least “the first arm extension and first lower body extension form a first common end that is connected to and extends in a first bifurcated configuration from the first transverse end of the pad body, and the second arm extension and second lower body extension form a second common end that is connected to and extends in a second bifurcated configuration from the second transverse end of the pad body,” as recited by the amended claims. 
Examiner’s response: The office action has been updated in light of the amendments, and thus attention is turned to Baker as a prior art reference that teaches the bifurcated configurations recited in the amended claims. 
Applicant’s argument: Figure 3 of Giap discloses items 16 and 18 that are entirely separate and with no connection or extension from first and second transverse ends. 
Examiner’s response: Applicant has not claimed an edge, but has claimed a first and second transverse end, which, under broadest reasonable interpretation, are interpreted as shown in Annotated Fig. 2 of Giap below. Should applicant wish to claim an edge, the claim should be amended accordingly. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument regarding reference Hiebert and Gomez have been considered but are moot as these references are no longer being applied as before. Hiebert is only being used throughout the office action to teach buckles as a fastening mechanism. 
Claim Objections
Claim 15 and 19 is objected to because of the following informalities:  
Regarding claim 15, “to be positioned at least one of the upper body…” in line 11 should be read as “to be positioned through at least one of the upper body…” as written similarly in claims 1 and 8. 
Regarding claim 19, “a first transverse end” in line 5 and “a second transverse end” in line 6 should be read as “the first transverse end” and “the second transverse end,” as they were already introduced in claim 15.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-12, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has claimed a support strip attached to the pad body and forming channels to slidingly receive a plurality of pad straps in claims 1, 10, and 17, however, applicant does not disclose the channels of applicant’s invention that slidingly receiving a plurality of pad straps (see [0061] in applicant’s specification). Applicant’s figures teach the stagnant position of the plurality of body straps relative to the channels/support strip/pad body, such as in Fig. 25, however, the figures cannot teach motion like sliding unless absent some indication on the figure, such as an arrow, to indicate the motion, which is not present in any of the figures. 
Claims 2-7, 11, 12, 18, and 19 are rejected due to depending on a previously rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the support strip" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting claim 19 to depend on claim 17 instead of claim 15, as the support strip was introduced in claim 17. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giap (US 8,661,580 B2) in view of Hiebert (US 2011/0126355 A1) in view of Flatt (US 2016/0279007 A1) in view of Williams (US 5,014,374) further in view of Marshall et al. (referred to as “Marshall”) (US 2014/0366271 A1).
Regarding claim 1, Giap discloses a positioning system (10) (see Abstract; patient positioning device 10) comprising:
a pad body (24) having a longitudinal axis and first and second transverse ends on opposing sides of the longitudinal axis (see Figs. 2-4 and see Annotated Fig. 2 of Giap; patient positioning device 10 comprises a pad body which is shown by top surface 24 and the longitudinal axis runs lengthwise, see Annotated Figs. 2 and 4 of Giap below as it is shown by the center dotted line, and the first and second transverse ends are labeled as the ends are from the outer edge of center section 22 to the edge of the pad body as they are the margins of the pad body, as labeled in Annotated Fig. 2 of Giap, and the first and second transverse ends lie across the longitudinal axis), the pad body (24) including 
an upper body portion (see Annotated Fig. 4 of Giap; patient 20 is shown lying on the pad body 24 and shows an upper body portion where the patient’s upper body, such as the head and shoulders, is placed, see Annotated Fig. 4 of Giap),
a lower body portion having first and second lower body extensions (see Annotated Fig. 4 of Giap and Fig. 3; patient 20 is shown lying on pad body 24 and shows a lower body portion where the patient’s lower body, such as the arms and legs of a patient, is placed, and padded substrate 16 are first and second lower body extensions as they extend outward from pad body 24 and wrap around the lower end of a user’s arms, which is part of the lower body of a user, see Annotated Fig. 4 of Giap), and first and second arm extensions (40) corresponding to the respective first and second lower body extensions (16) (see Figs. 3-4; straps 40 on both the left and right sides of pad body are first and second arm extensions as they extend from pad body 24 and are to wrap and secure the arms of a patient, see Figs. 7-8, straps 40 on left and right sides respectively correspond to padded substrates 16 on left and right sides), and 
a pad strap (13) configured to be positioned through the lower body portion (see Annotated Fig. 4 of Giap and see Figs. 3-4; foot securement restraint 13 is a pad strap as it is connected to the top surface 24 of the pad and is held by hook and loop fasteners on the lower body portion to keep the leg secured during lifting/sliding of device 10); and 
wherein the first and second lower body extensions (16) are configured to be positioned between a waist of a patient (20) and respective first and second arms of the patient (20) (see Fig. 4; padded substrates 16 are positioned between a waist of patient 20 and respective first and second arms of patient 20), and 
wherein the first and second arm extensions (40) are respectively connected to the first and second lower body extensions (16) such the first arm extension (40) and first lower body extension (16) are connected to and configured to extend from the first transverse end to wrap around the first arm of the patient (20) (see Figs. 3-4 and Annotated Fig. 2 of Giap; straps 40 on left and right sides respectively are connected to padded substrates 16 on left and right sides, see Fig. 3, such that straps 40 on the left side and padded substrate 16 on the left side are connected to outer edge 22, which is part of the first transverse end, on the left side, as they are in direct contact, and they both extend from outer edge 22 on the left side, see Col. 5 lines 4-8 and Figs. 3 and 6, and wrap around the left arm of patient 20, see Fig. 4 and Figs. 7-8), and the second arm extension (40) and second lower body extension (16) are connected to and configured to extend from the second transverse end to wrap around the second arm of the patient (20) (see Figs. 3-4 and Annotated Fig. 2 of Giap; straps 40 on the right side and padded substrate 16 on the right side are both connected to and extend from outer edge 22, which is part of the second transverse end, on the right side, see Col. 5 lines 4-8 and Figs. 3 and 6, and wrap around the right arm of patient 20, see Fig. 4 and Figs. 7-8). 
Giap does not disclose an upper body portion with an upper extension, and a bottom recess in the lower body portion. 
However, Hiebert teaches an analogous positioning system (12) (see Abstract) with an analogous upper body portion with an upper extension (46) (see Figs. 1-2 and 4; bag 12 includes upper edge 18, shoulder edge portions 24a, 24b,  pillow edge 26, and pillow 46 all make up the upper body portion as a patient’s upper body, such as the head and shoulders, would be placed here, see Annotated Fig. 2 of Hiebert, thus pillow 46 is an upper body extension as it is a distinctly cut out portion from bag 12, see [0066] and Figs. 1-3), and a bottom recess (32) in the lower body portion (see Figs. 1-2 and [0060]; wrist supporting portions 30a, 30b, and lower edge 20 all make up the  lower body portion as a patient’s lower body, such as the arms and waist would be placed here, see Annotated Figs. 2 and 6 of Hiebert, and trapezoid-like cutout 32 is a bottom recess in the lower body portion as it is a cut out of the lower edge 20), providing an inflatable pillow that provides support for the patient’s head and neck, as well as the desired position and orientation based on the particular procedure or patient’s anatomy (see [0067]), and providing a cut out to provide perineal access to provide access to speculums, rectal instruments, and the like, during particular procedures (see [0060]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper body portion of the pad body of Giap to include an inflatable pillow (46) in the center as taught by Hiebert to have an upper extension and to have modified the lower body portion of Giap to include a bottom recess (32) as taught by Hiebert to have provided an improved positioning system that provides support for the patient’s head and neck, as well as the desired position and orientation based on the particular procedure or patient’s anatomy (see [0067]) and provides perineal access to provide access to speculums, rectal instruments, and the like, during particular procedures (see [0060]). 
Giap in view of Hiebert discloses the invention as discussed above. 
Giap in view of Hiebert does not disclose a first pad strap configured to be positioned through the upper body portion; a second pad strap configured to be positioned through the lower body portion; and a support strip attached to the pad body and forming channels to slidingly receive at least one of the first, second, and third pad straps between the pad body and the support strip.
However, Flatt teaches an analogous positioning system (see Abstract and Figs. 4 and 6) comprising a first pad strap (36) configured to be positioned through the analogous upper body portion (see Fig. 4 and 6, and [0054]; the top two pad straps 36 form the first pad strap 36 located at the top towards a user’s head is a first pad strap that is positioned through an upper body portion, see Annotated Figs. 4 and 5 of Flatt); a second pad strap (36) configured to be positioned through the lower body portion (see Figs. 4 and 6 and [0054]; the bottom two pad straps 36 form the second pad strap 36 located at the bottom is a second pad strap that is positioned through a lower body portion, see Annotated Figs. 4 and 5 of Flatt); and a support strip (22) attached to the analogous pad body (20) and forming channels to receive at least one of the first (36), second (36), and third pad straps  (see Fig. 1 and [0055]; anti-skid member 22 is attached to top cushion 20 thus forming channels to receive both the top pad strap 36 and the bottom pad strap 36) between the pad body (20) and the support strip (22) (see Fig. 6 and [0054]; anti-skid member 22 is a support strip as it is a long thin piece and offers support to the positioning system device, and first pad strap 36 and second pad strap 36 are sandwiched between top cushion 20 and anti-skid member 22, thus forming channels to receive the first pad strap 36 at the upper body portion and the second pad strap 36 at the lower body portion), providing attachment devices to attach or fasten the patient positioning support to an operating table (see [0027]), as well as an anti-skid member on the bottom surface to prevent the positioning system from sliding or moving on an upper surface of an operating table (see [0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface (26 of Giap) of the pad body in the device of Giap in view of Hiebert with a support strip (22) as taught by Flatt, and to have provided a first pad strap configured to be positioned through the upper body portion and a second pad strap configured to be positioned through the lower body portion to be attached between the support strip (22 of Flatt) and the bottom surface (26 of Giap) of the pad body in the device of Giap in view of Hiebert as taught by Flatt to have provided an improved positioning system that provides attachment devices to attach or fasten the patient positioning support to an operating table (see [0027]), as well as an anti-skid member on the bottom surface to prevent the positioning system from sliding or moving on an upper surface of an operating table (see [0043]).
Giap in view of Hiebert further in view of Flatt discloses the invention as discussed above. Therefore, under the proposed modification above, Giap in view of Hiebert further in view of Flatt further discloses a third pad strap (13 of Giap). 
Giap in view of Hiebert further in view of Flatt does not disclose a support strip forming channels to slidingly receive at least one of the first, second, and third pad straps. 
However, Williams teaches an analogous positioning system (see Fig. 7 and Abstract; stretcher 20 is an analogous positioning system as the stretcher is needed to position and restrain patients) comprising a support strip (44) forming channels to slidingly receive at least one of the first (52), second (56) and third pad straps (58) (see Fig. 8 and Col. 3 lines 32-42 et seq. lines 46-49; longitudinal retainer strap 44 is a support strip as it offers support to the straps, and thus longitudinal retainer strap 44 forms channels or loops via spaced apart locations 46 where the strap is suitably secured to the stretcher pad, and straps 52, 56, and 58 fit inside the channels or loops so that they can be adjusted longitudinally, and thus is slidingly received in the channels or loops, for positioning according to height and size of a patient), providing longitudinally adjustable straps to better suit a patient (see Col. 3 lines 46-49). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support strip (22 of Flatt) attachment to the pad body (24 of Giap) in the device of Giap in view of Hiebert further in view of Flatt to form channels to slidingly receive at least one of the first, second, and third pad straps as taught by Williams, and to have modified the first and second pad straps (36 of Flatt) in the device of Giap in view of Hiebert further in view of Flatt to each be a continuous strap as taught by straps 52 and 54 of Williams such that the first and second pad straps are slidable in the formed channels  to have provided an improved positioning system that allows the straps to be adjusted longitudinally to better suit a patient (see Col. 3 lines 46-49). 
Giap in view of Hiebert in view of Flatt further in view of William discloses the invention as discussed above. 
Giap in view of Hiebert in view of Flatt further in view of Williams does not disclose a plurality of body straps configured to engage at least one of the first, second, and third pad straps. 
However, Marshall teaches an analogous positioning system (10) (see Abstract) comprising a plurality of body straps (14) configured to engage at least one of the first, second, and third pad straps (22) (see Figs. 1-2, and [0044]; a plurality of straps 14 is shown in Figs. 1-2 and are a plurality of body straps as they go over the body of a patient, each strap is configured to extend transversely or diagonally across the patient, and thus indirectly engages with tethers 22, as seen in Fig. 1) providing to secure the patient to the operating table (see [0039) so that when a patient is positioned in an inclined position, the patient is safe. 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have provided the positioning system and pad body of the device of Giap in view of Hiebert in view of Flatt further in view of Williams with a plurality of body straps (14) as taught by Marshall to have provided an improved positioning system that secures the patient to the operating table (see [0039]) so that when a patient is positioned in an inclined position, the patient is safe, and thus under the proposed modification, the addition of the plurality of body straps (14 of Marshall) results in a plurality of body straps configured to indirectly engage the first (36 of Flatt), second (36 of Flatt), and third pad straps (13 of Giap)


    PNG
    media_image1.png
    382
    457
    media_image1.png
    Greyscale

Annotated Fig. 2 of Giap. 

    PNG
    media_image2.png
    405
    516
    media_image2.png
    Greyscale

	Annotated Fig. 4 of Giap. 	

    PNG
    media_image3.png
    530
    680
    media_image3.png
    Greyscale

Annotated Fig. 4 of Flatt. 

    PNG
    media_image4.png
    531
    472
    media_image4.png
    Greyscale

Annotated Fig. 5 of Flatt. 
Regarding claim 2, Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall discloses the invention as discussed above. 
Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall does not disclose a first buckle on a first portion of the second pad strap; a second buckle on a second portion of the second pad strap; a third buckle on a first portion of the third pad strap; and a fourth buckle on a second portion of the third pad strap. 
However, Hiebert teaches an analogous positioning system (12) with an analogous second pad strap (38b) and an analogous third pad strap (38c) (see Fig. 2), and a first buckle on a first portion of the second pad strap (38b); a second buckle on a second portion of the second pad strap (38b) (see Fig. 2 and [0061]-[0062]; strap 38b of Hiebert may have adjustable buckles, thus a first portion of strap 38b of Hiebert and a second portion opposite the first portion of strap 38b of Hiebert have buckles to secure the two ends of the straps to one another); a third buckle on a first portion of the third pad strap (38c); and a fourth buckle on a second portion of the third pad strap (38c) (see Fig. 2 and [0061]-[0062]; strap 38c may have adjustable buckles, thus a first portion of strap 38c and a second portion opposite the first portion of strap 38c have buckles to secure the two ends of the straps to one another), providing a more sturdy securing means, as hook and loop fasteners are able to rip apart from one another. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the fastening means of the second pad strap (36 of Flatt) and the third pad strap (13 of Giap) in the device of Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall to each have complementary buckles as taught by Hiebert to have provided an improved positioning system that provides a more sturdy securing means, as hook and loop fasteners are able to rip apart from one another. 
Regarding claim 3, Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall discloses the invention as discussed in claim 1. Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall further discloses wherein the support strip (22 of Flatt) is positioned along the longitudinal axis of the pad body (24 of Giap) (see Fig. 6 of Flatt; as previously modified above, see claim1, anti-skid member 22 of Flatt is positioned along the longitudinal axis of pad body 24 of Giap as anti-skid member 22 of Flatt runs along the length of the longitudinal axis which is shown in Annotated Fig. 2 and 4 of Giap as the center dotted line). 
Regarding claim 4, Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall discloses the invention as discussed in claim 3. Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall further discloses wherein the support strip (22 of Flatt) includes an anti-slip tape (definition of tape: a narrow flexible strip or band, https://www.merriam-webster.com/dictionary/tape, thus see [0052] of Flatt; anti-skid member 22 of Flatt is an anti-slip tape as it is a narrow strip and is anti-skid or anti-slip). 
Regarding claim 6, Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall discloses the invention as discussed in claim 1. Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall further discloses wherein at least one of the first (36 of Flatt), second (36 of Flatt) and third pad straps (13 of Giap) or at least one of the plurality of body straps (14 of Marshall) includes a fastening side with a hook and loop fastener (see [0054] of Flatt and Fig. 4 of Flatt; as previously modified above, see claim 1, first pad strap 36 of Flatt and the second pad strap 36 of Flatt each comprise a fastening side as straps 36 each have hook 40 and loop 42 of Flatt). 
Regarding claim 7, Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall discloses the invention as discussed in claim 1. Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall further discloses wherein engagement between the first and second arm extensions (40 of Giap) and the first and second lower body extensions (16 of Giap) is configured to support a substantial portion of weight of the patient to resist slippage relative to a surgical table while in at least one of a Trendelenburg, reverse Trendelenburg and lateral tilt position (padded substrate 16 of Giap and straps 40 of Giap are both wrapped around each arm of a patient, thus this engagement supports a large portion of weight of a patient so as to resist slippage relative to a surgical table while in a Trendelenburg position, reverse Trendelenburg and lateral tilt position as the weight of the patient’s arms is a substantial portion of weight of the patient). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giap in view of Hiebert in view of Flatt in view of Williams in view of Marshall further in view of Baker et al. (referred to as “Baker”) (US 2017/0151116 A1). 
Regarding claim 5, Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall discloses the invention as discussed in claim 1. Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall further discloses wherein the support strip (22 of Flatt) is attached along the longitudinal axis of the pad body (24 of Giap) and transverse to the first (36 of Flatt), second (36 of Flatt) and third pad straps (13 of Giap) (see Fig. 6 of Flatt; as previously modified above, see claim1, anti-skid member 22 of Flatt is attached along the longitudinal axis of pad body 24 of Giap as anti-skid member 22 of Flatt runs along the length of the longitudinal axis which is shown in Annotated Fig. 2 and 4 of Giap as the center dotted line, and is transverse to first pad strap 36 of Flatt, second pad strap 36 of Flatt, and third pad strap 13 of Giap, as each of the pad straps run horizontally across the anti-skid member 22 of Flatt). 
Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall does not disclose wherein the first arm extension and first lower body extension form a first common end that is connected to and extends in a first bifurcated configuration from the first transverse end of the pad body, and the second arm extension and second lower body extension form a second common end that is connected to and extends in a second bifurcated configuration from the second transverse end of the pad body. 
However, Baker teaches an analogous positioning system (see Abstract and Fig. 14), wherein the analogous first arm extension (634a) and first lower body extension (634b) form a first common end that extends in a first bifurcated configuration (see Fig. 14 and [0077], and [0079]; second sheet 619 is bifurcated and forms a third portion 634a and a fourth portion 634b, which are the first arm extension and first lower body extension, respectively, as they each wrap around the arm of a patient (see Fig. 13, shows RA = right arm, LA = left arm), and thus they each form a common end as they come from the same sheet 619 in a bifurcated configuration), and the second arm extension (624a) and second lower body extension (624b) form a second common end that extends in a second bifurcated configuration (see Fig. 14 and [0077], and [0078]; first sheet 616 is bifurcated and forms a first portion 624a and a second portion 624b, which are the second arm extension and second lower body extension, respectively, as they each wrap around the arm of a patient (see Fig. 13, shows RA = right arm, LA = left arm), and thus they each form a common end as they come from the same sheet 616 in a bifurcated configuration), providing a more efficient way to restrain a patient’s arm as there are less pieces involved. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the first arm extension (40 of Giap) and the first lower body extension (16 of Giap) and the second arm extension (40 of Giap) and the second lower body extension (16 of Giap), respectively, in the device of Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall with the first arm extension (634a) and the first lower body extension (634b) so that they form a first common end via sheet 619 that extends in a first bifurcated configuration, and the second arm extension (624a) and the second lower body extension (624b) so that they form a second common end via sheet 616 that extends in a second bifurcated configuration as taught by Baker to have provided an improved positioning system that provides a more efficient way to restrain a patient’s arm as there are less pieces involved.
Giap in view of Hiebert in view of Flatt in view of Williams in view of Marshall further in view of Baker discloses the invention as discussed above. Giap in view of Hiebert in view of Flatt in view of Williams in view of Marshall further in view of Baker further discloses under the proposed modification, wherein the first arm extension (634a of Baker) and the first lower body extension (634b of Baker) form a first common end that is connected to the first transverse end of the pad body (24 of Giap) (see Annotated Fig. 2 of Giap and Fig. 3 and 6 of Giap; as previously modified above portion 634a and 634b of Baker are attached and connected to the outer edge of center section 22 of Giap via sheet 619 of Baker, which is part of the first transverse end on the left side), and the second arm extension (624a of Baker) and the second lower body extension (624b of Baker) form a second common end that is connected to the second transverse end of the pad body (24 of Giap) (see Annotated Fig. 2 of Giap and Figs. 3 and 6 of Giap; as previously modified above, portion 624a and 624b of Baker are attached and connected to the outer edge of center section 22 of Giap via sheet 616 of Baker, which is part of the second transverse end on the right side). 
Claims 8, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giap in view of Baker in view of Flatt further in view of Marshall. 
Regarding claim 8, Giap discloses a positioning system (10) (see Abstract; patient positioning device 10) comprising:
a pad body (24) having a longitudinal axis and first and second transverse ends on opposing sides of the longitudinal axis (see Fig. 2; patient positioning device 10 comprises a pad body which is shown by top surface 24 and the longitudinal axis runs lengthwise, see Annotated Figs. 2 and 4 of Giap as it is shown by the center dotted line, and the first and second transverse ends are labeled as the ends are from the outer edge of center section 22 to the edge of the pad body as they are the margins of the pad body, as labeled in Annotated Fig. 2 of Giap, and the first and second transverse ends lie across the longitudinal axis), the pad body including
an upper body portion (see Annotated Fig. 4 of Giap; patient 20 is shown lying on the pad body 24 and shows an upper body portion where the patient’s upper body, such as the head and shoulders, is placed, see Annotated Fig. 4 of Giap), and 
a lower body portion with first and second lower body extensions (16) (see Annotated Fig. 4 of Giap and Fig. 3; patient 20 is shown lying on pad body 24 and shows a lower body portion where the patient’s lower body, such as the arms and legs of a patient, is placed, and padded substrate 16 are first and second lower body extensions as they extend outward from pad body 24 and wrap around the lower end of a user’s arms, which is part of the lower body of a user, see Annotated Fig. 4 of Giap), and first and second arm extensions (40) corresponding to the respective first and second lower body extensions (16) (see Figs. 3-4; straps 40 on both the left and right sides of the pad body 24 are first and second arm extensions as they extend from pad body 24 and are to wrap and secure he arms of a patient, see Figs. 7-8, straps 40 on the left and right sides respectively correspond to padded substrates 16 on the left and right sides), 
wherein the first and second arm extensions (40) are respectively connected to the first and second lower body extensions (16) (see Figs. 3-4; straps 40 on left and right sides respectively are connected to padded substrates 16 on left and right sides, see Fig. 3). 
Giap does not disclose the first arm extension and first lower body extension form a first common end that is connected to and extends in a first bifurcated configuration from the first transverse end of the pad body, and the second arm extension and second lower body extension form a second common end that is connected to and extends in a second bifurcated configuration from the second transverse end of the pad body; a plurality of pad straps configured to be positioned through at least one of the upper body and lower body portions; and a plurality of body straps configured to engage at least one of the plurality of pad straps. 
However, Baker teaches an analogous positioning system (See Abstract and Fig. 14), wherein the analogous first arm extension (634a) and first lower body extension (634b) form a first common end that extends in a first bifurcated configuration (see Fig. 14 and [0077], and [0079]; second sheet 619 is bifurcated and forms a third portion 634a and a fourth portion 634b, which are the first arm extension and first lower body extension, respectively, as they each wrap around the arm of a patient (see Fig. 13, shows RA = right arm, LA = left arm), and thus they each form a common end as they come from the same sheet 619 in a bifurcated configuration), and the second arm extension (624a) and second lower body extension (624b) form a second common end that extends in a second bifurcated configuration (see Fig. 14 and [0077], and [0078]; first sheet 616 is bifurcated and forms a first portion 624a and a second portion 624b, which are the second arm extension and second lower body extension, respectively, as they each wrap around the arm of a patient (see Fig. 13, shows RA = right arm, LA = left arm), and thus they each form a common end as they come from the same sheet 616 in a bifurcated configuration), providing a more efficient way to restrain a patient’s arm as there are less pieces involved. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the first arm extension (40 of Giap) and the first lower body extension (16 of Giap) and the second arm extension (40 of Giap) and the second lower body extension (16 of Giap), respectively, in the device of Giap in view of Hiebert in view of Flatt in view of Williams further in view of Marshall with the first arm extension (634a) and the first lower body extension (634b) so that they form a first common end via sheet 619 that extends in a first bifurcated configuration, and the second arm extension (624a) and the second lower body extension (624b) so that they form a second common end via sheet 616 that extends in a second bifurcated configuration as taught by Baker to have provided an improved positioning system that provides a more efficient way to restrain a patient’s arm as there are less pieces involved.
Giap in view of Baker discloses the invention as discussed above. Giap in view of Baker further discloses under the proposed modification the first arm extension (634a of Baker) and the first lower body extension (634b of Baker) form a first common end that is connected to the first transverse end of the pad body (24 of Giap) (see Annotated Fig. 2 of Giap and Fig. 3 and 6 of Giap; as previously modified above portion 634a and 634b of Baker are attached and connected to the outer edge of center section 22 of Giap via sheet 619 of Baker, which is part of the first transverse end on the left side), and the second arm extension (624a of Baker) and the second lower body extension (624b of Baker) form a second common end that is connected to the second transverse end of the pad body (24 of Giap) (see Annotated Fig. 2 of Giap and Figs. 3 and 6 of Giap; as previously modified above, portion 624a and 624b of Baker are attached and connected to the outer edge of center section 22 of Giap via sheet 616 of Baker, which is part of the second transverse end on the right side).
Giap in view of Baker does not disclose a plurality of pad straps configured to be positioned through at least one of the upper body and lower body portions; and a plurality of body straps configured to engage at least one of the plurality of pad straps. 
However, Flatt teaches an analogous positioning system (see Abstract and Figs. 4 and 6) comprising a plurality of pad straps (36) configured to be positioned through at least one of the upper body and lower body portions (see Figs. 4 and 6, and [0054]; a first pad strap 36 located at the top towards a user’s head makes up a first pad strap that is positioned through an upper body portion, and a second pad strap 36 located at the bottom makes up a second pad strap that is positioned through a lower body portion, see Annotated Figs. 4 and 5 of Flatt), providing attachment devices to attach or fasten the patient positioning support to an operating table (see [0027]) so that the patient support device does not slide or move when disposed on an operating table. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface (26 of Giap) of the pad body in the device of Giap in view of Baker with a plurality of pad straps (36) as taught by Flatt to have provided an improved positioning system that provides attachment devices to attach or fasten the patient positioning support to an operating table (see [0027]) so that the patient support device does not slide or move when disposed on an operating table.
Giap in view of Baker further in view of Flatt discloses the invention as discussed above. 
Giap in view of Baker further in view of Flatt does not disclose a plurality of body straps configured to engage at least one of the plurality of pad straps. 
However, Marshall teaches an analogous positioning system (10) (see Abstract) comprising a plurality of body straps (14) configured to engage at least one of the plurality of pad straps (22) (see Figs. 1-2 and [0044]; a plurality of straps 14 is shown in Figs. 1-2 and are a plurality of body straps as they go over the body of a patient, each strap is configured to extend transversely or diagonally across a patient, and thus indirectly engages tethers 22, as seen in Fig. 1, which are a plurality of pad straps), providing to secure the patient to the operating table (see [0039]) so that when a patient is positioned in an incline position, the patient is safe. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the positioning system and pad body of the device of Giap in view of Baker further in view of Flatt with a plurality of body straps (14) as taught by Marshall to have provided an improved positioning system that further secures the patient to the operating table (see [0039]) so that when a patient is positioned in an incline position, the patient is safe, and thus under the proposed modification, the addition of the plurality of body straps (14 of Marshall) results in a plurality of body straps configured to indirectly engage the plurality of pad straps (36 of Flatt). 
Regarding claim 13, Giap in view of Baker in view of Flatt further in view of Marshall discloses the invention as discussed in claim 8. Giap in view of Baker in view of Flatt further in view of Marshall further discloses wherein at least one of the plurality of body (14 of Marshall) or pad straps (36 of Flatt) includes a fastening side with a hook and loop fastener (see Fig. 4 of Flatt and [0036]; each of the pad straps 36 of Flatt includes a fastening side with hook 40 of Flatt and loop 42 of Flatt). 
Regarding claim 14, Giap in view of Baker in view of Flatt further in view of Marshall discloses the invention as discussed in claim 8. Giap in view of Baker in view of Flatt further in view of Marshall further discloses wherein engagement between the first and second arm extensions (634a, 624a of Baker) and the first and second lower body extensions (634b, 624b of Baker) is configured to support a substantial portion of a weight of the patient to resist slippage relative to a surgical table while in at least one of a Trendelenburg, reverse Trendelenburg and lateral tilt position (portions 634a and 624a of Baker and portions 634b and 624b of Baker are each wrapped around each arm of a patient, thus this engagement supports a large portion of weight of a patient so as to resist slippage relative to a surgical table while in a Trendelenburg position, reverse Trendelenburg and lateral tilt position as the weight of the patient’s arms is a substantial portion of weight of the patient). 
Regarding claim 15, Giap discloses a method of a positioning system (10) (see Abstract) comprising: 
providing a pad body (24) having a longitudinal axis and first and second transverse ends on opposing sides of the longitudinal axis (see Fig. 2; patient positioning device 10 comprises a pad body which is shown by top surface 24 and the longitudinal axis runs lengthwise, see Annotated Figs. 2 and 4 of Giap as it is shown by the center dotted line, and the first and second transverse ends are labeled as the ends are from the outer edge of center section 22 to the edge of the pad body as they are the margins of the pad body, as labeled in Annotated Fig. 2 of Giap, and the first and second transverse ends lie across the longitudinal axis), the pad body including an upper body portion (see Annotated Fig. 4 of Giap; patient 20 is shown lying on the pad body 24 and shows an upper body portion where the patient’s upper body, such as the head and shoulders, is placed, see Annotated Fig. 4 of Giap), a lower body portion with first and second lower body extensions (16) (see Annotated Fig. 4 of Giap and Fig. 3; patient 20 is shown lying on pad body 24 and shows a lower body portion where the patient’s lower body, such as the arms and legs of a patient, is placed, and padded substrate 16 are first and second lower body extensions as they extend outward from pad body 24 and wrap around the lower end of a user’s arms, which is part of the lower body of a user, see Annotated Fig. 4 of Giap), and first and second arm extensions (40) corresponding to the respective first and second lower body extensions (16) (see Figs. 3-4; straps 40 on both the left and right sides of the pad body 24 are first and second arm extensions as they extend from pad body 24 and are to wrap and secure he arms of a patient, see Figs. 7-8, straps 40 on the left and right sides respectively correspond to padded substrates 16 on the left and right sides), wherein the first and second arm extensions (40) are respectively connected to the first and second lower body extensions (16) (see Figs. 3-4; straps 40 on left and right sides respectively are connected to padded substrates 16 on left and right sides, see Fig. 3). 
 Giap does not disclose the first arm extension and first lower body extension form a first common end that is connected to and extends from the first transverse end, and the second arm extension and second lower body extension form a second common end that is connected to and extends from the second transverse end; providing a plurality of pad straps configured to be positioned at least one of the upper body and lower body portions; and providing a plurality of body straps configured to engage at least one of the plurality of pad straps. 
However, Baker teaches an analogous positioning system (see Abstract and Fig. 14), wherein the analogous first arm extension (634a) and first lower body extension (634b) form a first common end (see Fig. 14 and [0077], [0079]; second sheet 619 is bifurcated and comprises a third portion 634a and a fourth portion 634b which are the first arm extension and first lower body extension, respectively, as they each wrap around the arm of a patient, see Fig. 13, and thus each form a common end as they come from the same sheet 619 in a bifurcated configuration), and the second arm extension (624a) and second lower body extension (624b) form a second common (see Fig. 14 and [0077], [0079]; first sheet 616 is bifurcated and comprises a first portion 624a and second portion 624b, which are the second arm extension and second lower body extension, respectively, as they each wrap around the arm of a patient, see Fig. 13, and thus each form a common end as they come from the same sheet 616 in a bifurcated configuration), providing a more efficient way to restrain a patient’s arm as there are less pieces involved. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the first arm extension (40 of Giap) and the first lower body extension (16 of Giap) and the second arm extension (40 of Giap) and the second lower body extension (16 of Giap), respectively, in the device of Giap with the first arm extension (634a) and the first lower body extension (634b) so that they form a common end via sheet 619, and the second arm extension (624a) and the second lower body extension (624b) so that they form a second common end via sheet 616 as taught by Baker to have provided an improved positioning system that provides a more efficient way to restrain a patient’s arms as there are less pieces involved. 
Giap in view of Baker discloses the method as discussed above. 
Giap in view of Baker further discloses under the proposed modification, the first arm extension (634a of Baker) and the first lower body extension (634b of Baker) form a first common end that is connected to and extends from the first transverse end (see Annotated Fig. 2 of Giap and Figs. 3 and 6 of Giap; as previously modified above, portion 634a and 634b of Baker are attached and connected to the outer edge of center section 22 of Giap via sheet 619 of Baker, which is part of the first transverse end on the left side, as portions 634a and 634b of Baker replaced substrates 16 and 40 of Giap), and the second arm extension (624a of Baker) and the second lower body extension (624b of Baker) form a second common end that is connected to and extends from the second transverse end (see Annotated Fig. 2 of Giap and Figs. 3 and 6 of Giap; as previously modified above, portion 624a and 624b of Baker are attached and connected to the outer edge of center section 22 of Giap via sheet 616 of Baker, which is part of the second transverse end on the right side, as portions 624a and 624b replaced substrates 16 and 40 of Giap). 
Giap in view of Baker does not disclose providing a plurality of pad straps configured to be positioned at least one of the upper body and lower body portions; and providing a plurality of body straps configured to engage at least one of the plurality of pad straps. 
However, Flatt teaches an analogous positioning system (see Abstract and Figs. 4 and 6), providing a plurality of pad straps (36) configured to be positioned at least one of the upper body and lower body portions (see Figs. 4 and 6, and [0054]; a first pad strap 36 located at the top towards a user’s head makes up a first pad strap that is positioned through an upper body portion, and a second pad strap 36 located at the bottom makes up a second pad strap that is positioned through a lower body portion, see Annotated Figs. 4 and 5 of Flatt), providing attachment devices to attach or fasten the patient positioning support to an operating table (see [0027]) so that the patient support device does not slide or move when disposed on an operating table.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface (26 of Giap) of the pad body in the device of Giap in view of Baker with a plurality of pad straps (36) as taught by Flatt to have provided an improved positioning system that provides attachment devices to attach or fasten the patient positioning support to an operating table (see [0027]) so that the patient support device does not slide or move when disposed on an operating table. 
Giap in view of Baker further in view of Flatt discloses the method as discussed above. 
Giap in view of Baker further in view of Flatt does not disclose providing a plurality of body straps configured to engage at least one of the plurality of pad straps. 
However, Marshall teaches an analogous positioning system (10) (see Abstract) providing a plurality of body straps (14) configured to engage at least one of the plurality of pad straps (22) (see Figs. 1-2 and [0044]; a plurality of straps 14 is shown in Figs. 1-2 and are a plurality of body straps as they go over the body of a patient, each strap is configured to extend transversely or diagonally across a patient, and thus indirectly engages tethers 22, as seen in Fig. 1, which are a plurality of pad straps), providing to secure the patient to the operating table (see [0039]) so that when a patient is positioned in an incline position, the patient is safe. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the positioning system and pad body of the device of Giap in view of Baker further in view of Flatt with a plurality of body straps (14) as taught by Marshall to have provided an improved positioning system that further secures the patient to the operating table (see [0039]) so that when a patient is positioned in an incline position, the patient is safe, and thus under the proposed modification, the addition of the plurality of body straps (14 of Marshall) results in a plurality of body straps configured to indirectly engage the plurality of pad straps (36 of Flatt) 
Regarding claim 20, Giap in view of Baker in view of Flatt further in view of Marshall discloses the method as discussed in claim 15. Giap in view of Baker in view of Flatt further in view of Marshall further discloses engaging the first and second arm extensions (634a, 624a of Baker) and the respective first and second lower body extensions (634b, 624b of Baker) to support a substantial portion of a weight of the patient to resist slippage relative to a surgical table while in at least one of a Trendelenburg, reverse Trendelenburg and lateral tilt position (portions 634a and 624a of Baker and portions 634b and 624b of Baker are each wrapped around each arm of a patient, thus this engagement supports a large portion of weight of a patient so as to resist slippage relative to a surgical table while in a Trendelenburg position, reverse Trendelenburg and lateral tilt position as the weight of the patient’s arms is a substantial portion of weight of the patient).
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giap in view of Baker in view of Flatt in view of Marshall further in view of Hiebert. 
Regarding claim 9, Giap in view of Baker in view of Flatt further in view of Marshall discloses the invention as discussed in claim 8. 
Giap in view of Baker in view of Flatt further in view of Marshall does not disclose first and second buckles on corresponding first and second portions of a first one of the plurality of pad straps; and third and fourth buckles on corresponding first and second portions of a second one of the plurality of pad straps. 
However, Hiebert teaches an analogous positioning system (12) with analogous plurality of pad straps (38a, 38b), and first and second buckles on corresponding first and second portions of a first one of the plurality of pad straps (38a, 38b) (see Fig. 2 and [0061]-[0062]; strap 38a may have adjustable buckles, thus a first portion of strap 38a and a second portion opposite the first portion of strap 38a have buckles to secure the two ends of the straps to one another); third and fourth buckles on corresponding first and second portions of a second one of the plurality of pad straps (38a, 38b) (see Fig. 2 and [0061]-[0062]; strap 38b may have adjustable buckles, thus a first portion of strap 38b and a second portion of strap 38b opposite the first portion have buckles to secure the two ends of the straps to one another), providing a more sturdy securing means, as hook and loop fasteners are able to rip apart from another. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the fastening means of the plurality of pad straps (36 of Flatt) in the device of Giap in view of Baker in view of Flatt further in view of Marshall to each have complementary buckles as taught by Hiebert to have provided an improved positioning system that provides a more sturdy securing means, as hook and loop fasteners are able to rip apart from one another. 
Regarding claim 16, Giap in view of Baker in view of Flatt further in view of Marshall discloses the method as discussed in claim 15. 
Giap in view of Baker in view of Flatt further in view of Marshall does not disclose providing first and second buckles on corresponding first and second portions of a first one of the plurality of pad straps; and providing third and fourth buckles on corresponding first and second portions of a second one of the plurality of pad straps. 
However, Hiebert teaches an analogous positioning system (12) with analogous plurality of pad straps (38a, 38b), and providing first and second buckles on corresponding first and second portions of a first one of the plurality of pad straps (38a, 38b) (see Fig. 2 and [0061]-[0062]; strap 38a may have adjustable buckles, thus a first portion of strap 38a and a second portion opposite the first portion of strap 38a have buckles to secure the two ends of the straps to one another); and providing third and fourth buckles on corresponding first and second portions of a second one of the plurality of pad straps (38a, 38b) (see Fig. 2 and [0061]-[0062]; strap 38b may have adjustable buckles, thus a first portion of strap 38b and a second portion of strap 38b opposite the first portion have buckles to secure the two ends of the straps to one another), providing a more sturdy securing means, as hook and loop fasteners are able to rip apart from another. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the fastening means of the plurality of pad straps (36 of Flatt) in the device of Giap in view of Baker in view of Flatt further in view of Marshall to each have complementary buckles as taught by Hiebert to have provided an improved positioning system that provides a more sturdy securing means, as hook and loop fasteners are able to rip apart from one another. 
Claims 10-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giap in view of Baker in view of Flatt in view of Marshall in view of Flatt further in view of Williams. 
Regarding claim 10, Giap in view of Baker in view of Flatt further in view of Marshall discloses the invention as discussed in claim 8. 
Giap in view of Baker in view of Flatt further in view of Marshall does not disclose a support strip attached to the pad body, wherein the support strip is positioned along the longitudinal axis of the pad body, the support strip forms channels configured to slidingly receive at least one of the plurality of pad straps between the pad body and the support strip, and the support strip is configured to support a substantial portion of a weight of a patient. 
However, Flatt teaches an analogous positioning system (see Abstract and Figs. 4 and 6) comprising a support strip (22) attached to the analogous pad body (20) (see Fig. 6 and [0052], [0054]; anti-skid member 22 is a support strip as it is a long thin piece and offers support to the positioning system device, and is attached to top cushion 20), wherein the support strip (22) is positioned along the longitudinal axis of the pad body (20) (see Fig. 6; anti-skid member 22 is positioned along the longitudinal axis of the top cushion 20 as it runs lengthwise along the body of top cushion 20), the support strip (22) forms channels configured to receive at least one of the plurality of pad straps (36) between the pad body (20) and the support strip (22) (see Fig. 6 and [0054]; pad straps 36 are sandwiched between top cushion 20 and anti-skid member 22, thus forming channels that receive the pad straps 36), and the support strip (22) is configured to support a substantial portion of a weight of a patient (see [0052] and [0054], and Fig. 6; anti-skid member 22 is placed on the bottom surface of top cushion 20 and runs along the length of the pad body and thus is able to support a substantial or majority of weight of a patient to prevent or minimize slippage when a patient is in an inclined position), providing an anti-skid member on the bottom surface to prevent the positioning system from further sliding or moving on an upper surface of an operating table (see [0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface (26 of Giap) of the pad body in the device of Giap in view of Baker in view of Flatt further in view of Marshall with a support strip (22) as taught by Flatt such that the support strip forms channels configured to receive at least one of the plurality of pad straps (36) between the pad body and the support strip to have provided an improved positioning system that provides an anti-skid member on the bottom surface to prevent the positioning system from further sliding or moving on an upper surface of an operating table (see [0043]).
Giap in view of Baker in view of Flatt in view of Marshall further in view of Flatt discloses the invention as discussed above. 
Giap in view of Bakr in view of Flatt in view of Marshall further in view of Flatt does not disclose a support strip forming channels to sliding receive at least one of the plurality of pad straps. 
However, Williams teaches an analogous positioning system (see Fig. 7 and Abstract; stretcher 20 is an analogous positioning system as the stretcher is needed to position and restrain patients) comprising a support strip (44) forming channels to slidingly receive at least one of the plurality of pad straps (52, 56, 58) (see Fig. 8 and Col. 3 lines 32-4 et seq. lines 46-49; longitudinal retainer strap 44 is a support strip as it offers support to the straps, and thus longitudinal retainer strap 44 forms channels or loops via spaced apart locations 46 where the strap is suitably secured to the stretcher pad, and straps 52, 56, 58 fit inside the channels or loops so that they can be adjusted longitudinally, and thus is slidingly received in the channels or loops, for positioning according to height and size of a patient), providing longitudinally adjustable straps to better suit a patient and the surroundings (see Col. 3 lines 46-49). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support strip (22 of Flatt) attachment to the pad body (24 of Giap) in the device of Giap in view of Baker in view of Flatt in view of Marshall further in view of Flatt to form channels to slidingly receive at least one of the plurality of pad straps as taught by Williams, and to have modified the plurality of pad straps (36 of Flatt) in the device of Giap in view of Baker in view of Flatt in view of Marshall further in view of Flatt to each be a continuous strap as taught by straps 52 and 54 of Williams such that the plurality of pad straps are slidable in the formed channels to have provided an improved positioning system that allows the straps to be adjusted longitudinally to better suit a patient and the surroundings (see Col. 3 lines 46-49). 
Regarding claim 11, Giap in view of Baker in view of Flatt in view of Marshall in view of Flatt further in view of Williams discloses the invention as discussed in claim 10. Giap in view of Baker in view of Flatt in view of Marshall in view of Flatt further in view of Williams further discloses wherein the support strip (22 of Flatt) includes an anti-slip tape (definition of tape: a narrow flexible strip or band, https://www.merriam-webster.com/dictionary/tape, thus see [0052] of Flatt; anti-skid member 22 of Flatt is an anti-slip tape as it is a narrow strip and is anti-skid or anti-slip). 
Regarding claim 12, Giap in view of Baker in view of Flatt in view of Marshall in view of Flatt further in view of Williams discloses the invention as discussed in claim 10. Giap in view of Baker in view of Flatt in view of Marshall in view of Flatt further in view of Williams further discloses wherein the support strip (22 of Flatt) is attached along the longitudinal axis of the pad body (24 of Giap) and transverse to the plurality of pad straps (36 of Flatt) (see Fig. 6 of Flatt and Annotated Figs. 2 and 4 of Giap; as previously modified above, see claim 10, anti-skid member 22 of Flatt is attached along the longitudinal axis of pad body 24 of Giap as anti-skid member 22 of Flatt runs lengthwise along the length of the longitudinal axis shown in Annotated Figs. 2 and 4 of Giap which is the center dotted line, and is transverse to pad straps 36 of Flatt as the pad straps 36 of Flatt runs horizontally across the anti-skid member 22 of Flatt). 
Regarding claim 17, Giap in view of Baker in view of Flatt further in view of Marshall discloses the method as discussed in claim 15. 
Giap in view of Baker in view of Flatt further in view of Marshall does not disclose attaching a support strip to the pad body, wherein the support strip is positioned along the longitudinal axis of the pad body; forming channels by the support strip for slidingly receiving at least one of the plurality of pad straps between the pad body and the support strip; and supporting by the support strip a substantial portion of a weight of a patient. 
However, Flatt teaches an analogous positioning system (see Abstract and Figs. 4 and 6) comprising attaching a support strip (22) to the analogous pad body (20) (see Fig. 6 and [0052] and [0054]; anti-skid member 22 is a support strip as it is a long thin piece and offers support to the positioning system device, and is attached to top cushion 20), wherein the support strip (22) is positioned along the longitudinal axis of the pad body (20) (see Fig. 6; anti-skid member 22 is positioned along the longitudinal axis of the top cushion 20 as it runs lengthwise along the body of top cushion 20); forming channels by the support strip (22) for receiving at least one of the plurality of pad straps (36) between the pad body (20) and the support strip (22) (see Fig. 6 and [0054]; pad straps 36 are sandwiched between top cushion 20 and anti-skid member 22, thus forming channels that receive the pad straps 36); and supporting by the support strip (22) a substantial portion of a weight of a patient (see [0052] and [0054], and Fig. 6; anti-skid member 22 is placed on the bottom surface of top cushion 20 and runs along the length of the pad body and thus is able to support a substantial or majority of weight of a patient to prevent or minimize slippage when a patient is in an inclined position), providing an anti-skid member on the bottom surface to prevent the positioning system from further sliding or moving on an upper surface of an operating table (see [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface (26 of Giap) of the pad body in the device of Giap in view of Baker in view of Flatt further in view of Marshall with a support strip (22) as taught by Flatt such that the support strip forms channels configured to receive at least one of the plurality of pad straps (36) between the pad body and the support strip to have provided an improved positioning system that provides an anti-skid member on the bottom surface to prevent the positioning system from further sliding or moving on an upper surface of an operating table (see [0043]).
Giap in view of Baker in view of Flatt in view of Marshall further in view of Flatt discloses the method as discussed above. 
Giap in view of Baker in view of Flatt in view of Marshall further in view of Flatt does not disclose forming channels by the support strip for slidingly receiving at least one of the plurality of pad straps. 
However, Williams teaches an analogous positioning system (see Fig. 7 and Abstract; stretcher 20 is an analogous positioning system as the stretcher is needed to position and restrain patients) comprising forming channels by the support strip (44) for slidingly receiving at least one of the plurality of pad straps (52, 56, 58) (see Fig. 8 and Col. 3 lines 32-4 et seq. lines 46-49; longitudinal retainer strap 44 is a support strip as it offers support to the straps, and thus longitudinal retainer strap 44 forms channels or loops via spaced apart locations 46 where the strap is suitably secured to the stretcher pad, and straps 52, 56, 58 fit inside the channels or loops so that they can be adjusted longitudinally, and thus is slidingly received in the channels or loops, for positioning according to height and size of a patient), providing longitudinally adjustable straps to better suit a patient and the surroundings (see Col. 3 lines 46-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support strip (22 of Flatt) attachment to the pad body (24 of Giap) in the device of Giap in view of Baker in view of Flatt in view of Marshall further in view of Flatt to form channels to slidingly receive at least one of the plurality of pad straps as taught by Williams, and to have modified the plurality of pad straps (36 of Flatt) in the device of Giap in view of Baker in view of Flatt in view of Marshall further in view of Flatt to each be a continuous strap as taught by straps 52 and 54 of Williams such that the plurality of pad straps are slidable in the formed channels to have provided an improved positioning system that allows the straps to be adjusted longitudinally to better suit a patient and the surroundings (see Col. 3 lines 46-49). 
Regarding claim 18, Giap in view of Baker in view of Flatt in view of Marshall in view of Flatt further in view of Williams discloses the method as discussed in claim 17. Giap in view of Baker in view of Flatt in view of Marshall in view of Flatt further in view of Williams further discloses wherein the support strip (22 of Flatt) includes an anti-slip tape (definition of tape: a narrow flexible strip or band, https://www.merriam-webster.com/dictionary/tape, thus see [0052] of Flatt; anti-skid member 22 of Flatt is an anti-slip tape as it is a narrow strip and is anti-skid or anti-slip). 
Regarding claim 19, Giap in view of Baker in view of Flatt in view of Marshall in view of Flatt further in view of Williams discloses the method as discussed in claim 17. Giap in view of Baker in view of Flatt in view of Marshall in view of Flatt further in view of Williams further discloses attaching the support strip (22 of Flatt) along the longitudinal axis of the pad body (24 of Giap) and transverse to the plurality of pad straps (36 of Flatt) (see Fig. 6 of Flatt and Annotated Figs. 2 and 4 of Giap; as previously modified above, see claim 17, anti-skid member 22 of Flatt is attached along the longitudinal axis of pad body 24 of Giap as anti-skid member 22 of Flatt runs lengthwise along the length of the longitudinal axis shown in Annotated Figs. 2 and 4 of Giap which is the center dotted line, and is transverse to pad straps 36 of Flatt as the pad straps 36 of Flatt runs horizontally across the anti-skid member 22 of Flatt), wherein the first common end is connected to and extends in a bifurcated configuration from a first transverse end of the pad body (24 of Giap) (as previously modified above, see claim 15, portions 634a and 634b of Baker form the first common end via sheet 619 of Baker and are connected to and extend in a bifurcated configuration, see Fig. 14 of Baker and [0077]-[0079] of Baker, from the first transverse end, which is labeled in Annotated Fig. 2 of Giap, as portions 634a, 634b of Baker replace substrate 16 and straps 40 of Giap and portions 634a, 634b are attached to the outer edge of center section 22 of Giap), and the second common end is connected to and extends in a second bifurcated configuration from a second transverse end of the pad body (24 of Giap) (as previously modified above, see claim 15, portions 624a and 624b of Baker form the second common end via sheet 616 of Baker and are connected to and extend in a bifurcated configuration, see Fig. 14 of Baker and [0077]-[0079] of Baker, from the second transverse end, which is labeled in Annotated Fig. 2 of Giap, as portions 624a, 624b of Baker replace substrate 16 and straps 40 of Giap and portions 624a, 624b are attached to the outer edge of center section 22 of Giap).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754